Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both dispense chemistry and a sensor system in paragraph [0056]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number 110 is missing in Figure 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 138 in figure 7 is missing a description
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “perimeter” in claim 3 is used by the claim to mean “perimeter of the assay chamber 120,” while the accepted meaning is “the boundary of a closed plane figure.” Or the outer limits, as seen in the printout of the Merriam-Webster dictionary. The term is indefinite because the specification does not clearly redefine the term. Viewing Figures 2 and 3, in particular Figure 3, it does not appear that the electrodes are on the perimeter, or outer most limits, of the assay chamber 120. It appears that they are disposed in the center, denoted 124. 
Claims 3 and 13 recite “wherein the dispense chemistry is disposed on the first electrode structure and forms a dispense chemistry island around the at least one conductive element and wherein no dispense chemistry is disposed between adjacent dispense chemistry islands.” As seen in Figure 4, the dispense chemistry 110 is surrounding the conductive elements 106. However in the specification paragraph [0052] and [0053], it is understood that the dispense chemistry “covers an upper surface and sides of each individual conductive 
Claims 12-14 recite the limitation of "the array of conductive elements". There is insufficient antecedent basis for this limitation in the claim. Claims 12-14 have dependency on claim 10, which does not recite an array of conductive elements. However, claim 11 does recite an array of conductive elements in an M by N matrix. For examination, it will be interpreted that claims 12-14 are dependent on claim 11. 
Claim 16 recites “the dried aqueous solution”. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is dependent on claims 10. Claim 10 does not explicitly recite a dried aqueous solution. However, claim 11 recites “a dried aqueous solution”. For examination, it will be interpreted that claim 16 is dependent on claim 11. 
Claim 17 recites “the plurality of coated microbeads” There is insufficient antecedent basis for this limitation in the claim. Claim 17 is dependent on claim 10, but claim 10 does not recite coated microbeads. However, claim 11 recites “a plurality of coated microbeads” For examination it will be interpreted that claim 17 is dependent on claim 11. 
Claim 18 recites “the plurality of coated microbeads” There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent on claim 10, but claim 10 does not recite coated microbeads. However, claim 11 does recite “a plurality of coated microbeads” For examination it will be interpreted that claim 18 is dependent on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) in view of Frey (US-2007/0080060-A1).
Regarding claim 1, Li teaches a sensor system, comprising: 
	an assay chamber (referred to as detection chamber 160) configured to receive a fluid sample ([0057] and Figures 9-11);
	dispense chemistry disposed within the assay chamber;
As recited by paragraph [0101] “… interdigitated microelectrode array… coated with Al virus polyclonal antibodies which were bound by Protein A…” 

	a second electrode structure proximate to the first electrode structure and configured to transmit at least one electrical signal through the fluid sample, the first electrode structure being configured to receive at least a portion of the at least one electrical signal transmitted through the fluid sample and responsively generate a sense signal, the sense signal being indicative of an interaction of the fluid sample with the dispense chemistry;
See Figure 15 with microelectrodes 148, which are understood to be proximate to one another. Paragraphs [0101] and [0102] state that the interdigitated array microelectrodes have impedances measured between frequencies of 1 Hz and 1MHz.  
	a controller (referred to as micro-controller 60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure ([0043] and Figures 6-7); and
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li is an analyte in a fluid sample. 
	a base substrate (referred to as glass wafer 124), wherein one of the first electrode structure and the second electrode structure is embedded within the base substrate (124) ([0055] and Figure 15).
As stated by paragraph [0040], the microfluidic biochip has an embedded interdigitated array microelectrode, however as seen in Figure 15 the electrodes do not appear to be embedded within the glass wafer 124. However, it is understood that embedding an interdigitated electrode pair into a substrate is a manufacturing choice. As seen in Frey Figures 
Regarding claim 3, Li and Frey teach the sensor system of claim 1. Li further teaches wherein the first and second electrode structures are disposed along a perimeter of the assay chamber. As seen in Figure 15 of Li, the electrodes are arranged along the perimeter of the channel 134 ([0057]). It is understood that the microchannel 132 includes the detection chamber 160 (see paragraph [0057]). 
Regarding claim 7, Li and Frey teach the sensor system of claim 1. Li further teaches wherein the dispense chemistry is disposed on at least one of: the first electrode structure and the second electrode structure. As recited in paragraph [0101] “An interdigitated array microelectrode… was embedded in the microfluidic channel, and coated with AI virus polyclonal antibodies which were bound by Protein A…” It is understood that the dispense chemistry (AI virus polyclonal antibodies) are coated on the microelectrodes, and as seen in Figure 15 there are two microelectrodes. 
Regarding claim 10, Li and Frey teach the sensor system of claim 1. Li further teaches wherein the sensor system comprises a single chip. As seen in Figures 8 and 9 of Li, microchamber 160 is disposed on an IDAM chip 120. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) and Frey (US-2007/0080060-A1) as applied to claim 1 above, and in further view of Krulevitch (US-6437551-B1).
Regarding claim 2, the combination of Li and Frey teach the sensor system of claim 1. The combination does not teach a microfluidic cap coupled to the base substrate, where either the first or second electrode structure is embedded within the microfluidic cap. 
In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Further, there is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). It would have been obvious to one skilled in the art to modify the device of Li and Frey such that there would be a top substrate with an embedded electrode as seen in Krulevitch for the benefit of increased field uniformity and improved sensitivity (Column 5 lines 60-63 of Krulevitch). 
Claims 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) and Frey (US-2007/0080060-A1) as applied to claim 1 above, and in further view of Campbell (US-2012/0034684-A1).
Regarding claim 4, the combination of Li and Frey above teaches the sensor system of claim 1. Li does teach nanoparticles with a magnetic core where the nanoparticles may be coupled to affinity moieties such as antibodies specific for the contaminant (see paragraphs 
In the analogous art of sensing analytes in a liquid sample through the use of magnetic capture beads on a sensor, Campbell teaches an apparatus for rapid determination of analytes in liquid samples by immunoassays incorporating magnetic capture beads on a sensor with impedance detection ([0002] and [0185]). 
Specifically, Campbell teaches a dry reagent (dispense chemistry) that contains magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080]). Further it is understood that the beads are metal, and are coated with polymers (see paragraphs [0077] and [0078]). Campbell further teaches that the beads can be coated with an antibody (see paragraph [0082]). It is stated in paragraph [0084] that the beads are deposited in a region of the device as a suspension, and that with evaporation of the solvent yields immobilized beads. Paragraph [0086] states that the dry reagent may coat regions of the immunosensing device such as the sensing device, conduit, or sample holding chamber. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., coated microbeads), and that in combination, each element merely would have performed the same function as it did separately (i.e., coated nanoparticles), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  

Regarding claim 5, the combination of Li and Frey above teaches the sensor system of claim 4. Campbell further teaches where the coated microbeads comprise at least one of: polymer microbeads, glass microbeads, and metal microbeads, see supra. It is understood that the microbeads have a magnetic core made of metal, and are then coated with a polymer, which are then coated with an antibody (see [0077], [0078], and [0082]). 
Regarding claim 6, the combination of Li and Frey above teaches the sensor of claim 4, wherein the plurality of coated microbeads is coated with at least one of: an antibody, see supra. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) and Frey (US-2007/0080060-A1) as applied to claim 1 above, and in further view of Ribi (US-5491097-A).
Regarding claim 8, the combination of Li and Frey above teaches the sensor system of claim 1. However, the combination of Li and Frey does not teach wherein the dispense chemistry is disposed on the first electrode structure and forms a dispense chemistry island 
In the analogous art of detection of analytes with bioelectronics sensors, Ribi teaches a sensor where changes in the signal are related to the amount of analyte in a sample. 
Specifically, Ribi teaches a film 36 that is bound to substrate 10 and is in contact with electrodes 16 such that electrical characteristics can be detected (Column 24 lines 2-7 and Figure 3). It is understood that the film 36 is a dispense chemistry, and as seen in Figure 3 it is disposed on the first and second electrode. As it is understood, the film 36 is around at least one of the conductive elements (16). As further seen in Figure 2, there is a separation strip 34, and it is understood that the film 36 would not be in this area (Column 23 lines 59-65). It would have been obvious to one skilled in the art to modify the device of Li and Frey such that the dispense chemistry of Li is disposed as seen in Ribi such that the electrodes can sense changes in the dispense chemistry (Column 24 lines 4-8).
Regarding claim 9, the combination of Li, Frey, and Ribi above teaches the sensory system of claim 8, wherein Ribi teaches the dispense chemistry (36) is configured to be substantially planar with the surface of the first electrode structure. As seen in Figure 3 of Ribi, film 36 is understood to be planar with electrodes 16. 
Claims 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) in view of Campbell (US-2012/0034684-A1), Ribi (US-5491097-A), and Krulevitch (US-6437551-B1). 
Regarding claim 11, Li teaches a sensor system, comprising: 
	a base substrate (124);

a controller (60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure; 
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li can be an analyte in a fluid sample.
While Li does teach a dispense chemistry disposed within the assay chamber containing coated nanoparticles, Li does not teach the dispense chemistry comprising a dried aqueous solution having a plurality of coated microbeads. 
In the analogous art of sensing analytes in a liquid sample through the use of magnetic capture beads on a sensor, Campbell teaches an apparatus for rapid determination of analytes in liquid samples by immunoassays incorporating magnetic capture beads on a sensor with impedance detection ([0002] and [0185]). 
Specifically, Campbell teaches a dry reagent (dispense chemistry) containing magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080]). Further it is understood that the beads are metal, and may be coated with polymers (see paragraphs [0077] and [0078]). Campbell teaches that the beads are then coated with an antibody (see paragraph [0082]). Further, it is stated in paragraph [0084] that the beads are deposited in a region of the device as a suspension, and that with evaporation of the solvent yields immobilized beads. 

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine magnetic coated nanoparticles of reference Li with magnetic coated microparticles in a suspension of reference Campbell, since the result would have been predictable. Such that the dispense chemistry seen in Li, coated nanoparticles, be substituted with the dried reagent (dispense chemistry) containing coated microbeads seen in Campbell. It is understood that the analyte of interest would impact the choice of using either nanobeads or microbeads.
Neither Li nor Campbell teach where a first electrode structure is disposed in the base substrate within the assay chamber and comprising an array of conductive elements arranged in a M by N matrix. 
In the analogous art of detection of analytes with bioelectronics sensors, Ribi teaches a sensor where changes in the signal are related to the amount of analyte in a sample. 
Specifically, Ribi teaches as seen in Figure 1 that electrodes 16 may be configured in a matrix being 2 by 5 elements. It would have been obvious to one skilled in the art to modify the 
The combination of Li, Campbell and Ribi do not teach a microfluidic cap coupled to the base substrate comprising a second electrode. 
In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). There is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). Further, it is understood that the array of electrodes on the base substrate would be proximate to the electrodes on the top substrate, as the impedance would be measured between those two points. It would have been obvious to one skilled in the art to modify the device of Li, Campbell, and Ribi to add a top substrate cap with an embedded electrode as seen in Krulevitch for the benefit of increased field uniformity and improved sensitivity (Column 5 lines 60-63 of Krulevitch).
Regarding claim 12, the combination of Li, Campbell, Ribi and Krulevitch as discussed above teaches the sensor system of claim 11. The combination does not specifically teach where the dispense chemistry is disposed on the array of conductive elements and in the area between adjacent conductive elements. 
However, in the analogous art of detection of analytes with bioelectronics sensors, Ribi teaches a film disposed on conductive elements.
As further seen, Ribi teaches a film 36 that is bound to substrate 10 and is in contact with electrodes 16 such that electrical characteristics can be detected (Column 24 lines 2-7 and Figure 3). It is understood that the film 36 is a dispense chemistry, and as seen in Figure 3 it is disposed on the first and second electrode as well as between the two electrodes 16. It is understood that the dry reagent (dispense chemistry) of Campbell would be placed in a similar manner as seen in Ribi, as Campbell states that the suspension of microbeads are placed in a suitable region of the magnetic immunosensing device which can include the sensing device (see paragraph [0084] and [0086] of Campbell). It would have been obvious to one skilled in the art to dispose the dry reagent (dispense chemistry) of Campbell on the conductive elements similar to film 36 of Ribi for the benefit of the electrodes sensing changes in the dispense chemistry (Column 24 lines 4-8 of Ribi).
Regarding claim 13, the combination of Li, Campbell, Ribi, and Krulevitch above teaches the sensory system of claim 11. The combination does not teach where the dispense chemistry is disposed on the array of conductive elements forming a dispense chemistry island. 
However, in the analgous art of detection of analytes with bioelectronics sensors, Ribi teaches a film disposed on an array of conductive elements. 

Regarding claim 14, the combination discussed above teaches the sensory system of claim 11. As it is understood, Li teaches a detection chamber 160, which has the dimensions: 0.5x0.5x0.02 millimeters and holds a volume of 5 nanoliters ([0057] of Li). It is understood that the dimensions follow: length x width x height. As such the height of the detection chamber 160 is 0.02 millimeters or 20 micrometers. Li further teaches that the microchannel has a depth of 15 micrometers and width of 500 micrometers ([0057] of Li). Campbell teaches magnetic beads ranging in size from 0.01 micrometers to 20 micrometers, or 0.2 to 1.5 micrometers ([0080] of Campbell). Neither Li nor Campbell teach where the dispense chemistry is disposed on the array of conductive elements to form a layer of film of thickness 1 micrometer. 

Ribi teaches where a dispense chemistry (film 36) is disposed as an ultra-thin layer on the array of conductive elements (Column 24 lines 27-30 and Figures 1, 3, and 4). As the sample will still need to be held within the detection chamber of Li, it is understood that one skilled in the art would routinely optimize the thickness of the dispense chemistry of Campbell such that sample fluid may still be able to pass while taking into consideration the size of the microbeads being used. See MPEP 2144.05 II.A. 
Regarding claim 16, the combination discussed above teaches the sensor system of claim 11. Modified Li teaches a dry reagent (dispense chemistry) containing coated microbeads in a suspension ([0084] of Campbell).
Campbell further teaches wherein the suspension (dried aqueous solution) comprises at least one of: a detergent, an alcohol, and a starch. Specifically, paragraph [0084] of Campbell states that the magnetic beads are suspended in a mixture of lactitol and DEAE-dextran, and that evaporation of the solvent (usually water) yields a glassy deposit in which the beads are immobilized. It is understood that lactitol is an alcohol. It would have been obvious to one skilled in the art to suspend the microbeads in lactitol and DEAE-dextran as taught by Campbell for the benefit of disposing the microbeads within the device in a mechanically and biochemically stable state ([0084] of Campbell). 
Regarding claim 17, the combination above teaches the sensor system of claim 11. Campbell further teaches wherein the plurality of coated microbeads comprises at least one of: polymer microbeads, glass microbeads, and a metal microbeads, see supra. 
Regarding claim 18, the combination above teaches the sensor system of claim 11. Campbell further teaches wherein the plurality of coated microbeads is coated with at least one of: an antibody, see supra. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1), Campbell (US-2012/0034684-A1), Ribi (US-5491097-A), and Krulevitch (US-6437551-B1) as applied to claim 11 above, and in further view of Sista (US-2010/0068764-A1). 
Regarding claim 15, the combination of Li, Campbell, Ribi, and Krulevitch teach the sensor system of claim 11. It has been noted that claims 12-14 and 16-18 are being examined as dependent on claim 11 due to antecedent basis. Due to claims 1-10, 11-18, and 19-20 each starting on a separate page, and that claims 12-14 and 16-18 are examined as being dependent on claim 11, claim 15 will be similarly be examined as dependent on claim 11. 
Campbell further teaches where the dry reagent (dispense chemistry) may contain a surfactant in addition to the magnetic microbeads ([0086]). It is understood that surfactants inherently form a hydrophilic surface as surfactants are wetting agents and typically have hydrophilic portions. It is also understood that it is desirable for the dispense chemistry to be hydrophilic so that it will more easily dissolve and mix with the sample (see [0084] of Campbell). It is understood that the dry reagent (dispense chemistry) of Campbell may be placed on the sensing device of the device, as such it is understood that the dry reagent may be placed in a similar manner as film 36 seen in Figure 3 of Ribi. Where the film 36 is understood to be a dispense chemistry covering electrodes 16. 
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) in view of Frey (US-2007/0080060-A1) and Krulevitch (US-6437551-B1).
Regarding claim 19, Li teaches a sensor system, comprising: 
	a base substrate (124);
	an assay chamber (160) configured to receive a fluid sample;
	dispense chemistry disposed within the assay chamber;
As recited by paragraph [0101] “… interdigitated microelectrode array… coated with Al virus polyclonal antibodies which were bound by Protein A…”
a sensor embedded within the base substrate (124), the sensor comprising a first electrode structure (148);
As stated by paragraph [0040], the microfluidic biochip has an embedded interdigitated array microelectrode, however as seen in Figure 15 the electrodes do not appear to be embedded within the glass wafer 124. However, it is understood that embedding an interdigitated electrode pair into a substrate is a manufacturing choice. As seen in Frey Figures 2A, and 2B, the electrodes are embedded into the substrate. It is known in the art that electrodes can peel off, therefore it would have been an obvious manufacturing choice to one skilled in the art to embed the electrodes, as seen in Frey, such that the electrodes would be more securely adhered to the substrate. 

As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li can be an analyte in a fluid sample.	
Modified Li does not teach a microfluidic cap coupled to the base substrate and comprising a second electrode structure. 
In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). It is further understood as seen in Figure 5 that the electrodes 14 and 21 are embedded within the top and bottom glass 11 and 12. 
Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Further, there is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It would have been obvious to one skilled in the art to modify the device of Li and Frey such that there would be a top substrate with an electrode as seen in Krulevitch for the benefit of increased field uniformity and improved sensitivity (Column 5 lines 60-63 of Krulevitch).	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1), Frey (US-2007/0080060-A1), and Krulevitch (US-6437551-B1) as applied to claim 19 above, and in further view of Campbell (US-2012/0034684-A1).
Regarding claim 20, the combination of Li, Frey, and Krulevitch above teaches the sensor system of claim 19. Li does teach nanoparticles with a magnetic core where the nanoparticles may be coupled to affinity moieties such as antibodies specific for the contaminant (see paragraphs [0070], [0072], and [0073]). The combination does not teach the dispense chemistry comprising a dried aqueous solution comprising a plurality of coated microbeads.  
In the analogous art of sensing analytes in a liquid sample through the use of magnetic capture beads on a sensor, Campbell teaches an apparatus for rapid determination of analytes in liquid samples by immunoassays incorporating magnetic capture beads on a sensor with impedance detection ([0002] and [0185]). 
Specifically, Campbell teaches a dry reagent (dispense chemistry) containing magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080] and [0083]). The beads are then coated with an antibody (see paragraph [0082]). Further, it is stated in paragraph [0084] that the beads are deposited in a region of the device as a suspension, and that with evaporation of the solvent yields beads immobilized on the surface. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine magnetic coated nanoparticles of reference Li with magnetic coated microparticles in a suspension of reference Campbell, since the result would have been predictable. It is understood that the analyte of interest would impact the choice of using either nanobeads or microbeads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798